DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-27 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-19 claim a method and claims 20-27 claim a machine.
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of “determining... based at least in part on the initializing operation of the memory device, a duration of operating the memory device”. The broadest reasonable interpretation of the limitation in light of the specification includes counting a duration since a memory device was turned on [0038] or a mental judgement as to the duration of operating a memory device (i.e. knowing it was put in service on a Monday and it is now a Friday and therefore determining the memory device has been operational for 5 days)) (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]. As both of these methods of determining a duration may be performed mentally, the claim recites a mental process and therefore recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements of, “initializing operation of a memory device”, that the determining is performed “at the memory device”, that the memory device has a “non-volatile storage component”, and that there is a “host device coupled with the memory device”. However, these elements are recited at a high level of generality (i.e. initializing a memory device, a memory device with a non-volatile storage for storing data, and a host that can be signaled) (i.e. implementing generic computer functions of storing and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites the additional element of “storing... an indication of the duration of operating the memory device, and “signal... a status of the memory device based at least in part on storing the indication”. However, these limitations are insignificant extra-solution activity as they amount to necessary data gathering and outputting for performing the judicial exception (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). [MPEP 2106.05(g)]. For example, the broadest reasonable interpretation in light of the specification of signaling a status of the memory device based at least in part on storing the indication includes sending the host device the indication of the duration of operating the memory device, and therefore merely outputs the determined data after it was stored (i.e. see claim 3) [0015]. Accordingly, the claim recites necessary data gathering and outputting analogous to other data gathering and outputting held to be mere data gathering by the courts [see MPEP 2106.05(g)] (Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitation of storing the indication of the duration and signaling a status based on storing the indication of the duration is insignificant extra solution activity because it amounts to storing and sending data is recited at a high level of generality and is also well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible. 
Regarding claim 2: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Additionally, the claim recites another abstract idea through the recitation of the mental process of “determining that the duration of operating the memory device satisfies a threshold”, as comparing a value to a threshold implicates a judgement, and is a step that may be performed mentally (“mental processes include observations, evaluations, judgments, and opinions”) [MPEP 2106.04(a)(2)(III) ¶2]. The addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) .
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim modifies the additional limitation from claim 1 by specifying that “signaling the status of the memory device comprises signaling an 4indication that the duration of operating the memory device satisfies the threshold”. However, this claim limitation still recites necessary data gathering and outputting analogous to other data gathering and outputting held to be mere data gathering by the courts [see MPEP 2106.05(g)] (Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. Furthermore, the additional limitation of signaling the status by signaling an indication that the duration of operating the memory device satisfies the threshold is insignificant extra solution activity because it amounts to sending/transmitting data and is recited at a high level of generality and is therefore also well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 2 is not patent eligible. 
Regarding claim 3: 
Claim 3 only adds the clarification to additional elements identified in claim 1 that “wherein signaling the status of the memory 2device comprises: 3signaling the indication of the duration of operating the memory device” and therefore does not integrate the claim into a practical application and does not amount to significantly more than the abstract idea for reasons analogous to those indicated for claim 1. For this reason, claim 3 is not patent eligible.
Regarding claim 4: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Claim 4 recites the additional abstract ideas of “generating a clock signal based at least in part on the first clock signal, the second clock signal having a frequency that is lower than the first frequency” (i.e. a mental step analogous to the way a musician may determine the timing to play half notes (i.e. twice the duration of quarter notes (i.e. lower frequency)) in response to a metronome (i.e. first clock signal) counting out 4/4 time (where 4/4 time demarcates quarter notes)) and “counting a quantity of cycles of the second clock signal” (i.e. counting the number of times a clock audibly ticks may be performed mentally). Claim 4 also modifies the abstract idea from claim 1 by reciting, “wherein determining the duration of operating the memory device is based at least in part on the quantity of cycles of the second clock signal”, which may still be performed mentally (i.e. “determining the duration of operating the memory device is the quantity of cycles of the second clock signal” is a step that may be performed mentally (i.e. determining the duration of operating the memory device is 5 clock cycles if information indicates there are five cycles of the second clock signal). Furthermore, (“mental processes include observations, evaluations, judgments, and opinions”) [MPEP 2106.04(a)(2)(III) ¶2]. The addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “receiving a first clock signal from an oscillator of the memory device, the first clock signal having a first frequency”, which only amounts to insignificant extra-solution activity in the form of selecting a particular source or type of data to be manipulated (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)) or mere data gathering necessary for performing the abstract idea (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754) [MPEP §2106.05(g)]. Alternatively or additionally, the limitation is mere instructions to apply the judicial exception with a computer as the claim invokes computers or other machinery (i.e. an oscillator) merely as a tool to perform an existing process (i.e. count/signal/demarcate time) and uses these elements in their ordinary capacity (i.e. to generate a clock signal at a frequency). Furthermore, the oscillator is recited at a high level of generality and the claim lacks details for how to carry out the abstract idea (other than reciting the abstract idea itself and the idea of obtaining a clock signal from an oscillator (i.e. mere instructions to apply the abstract idea with a computer)). Accordingly, the limitation does not integrate the judicial exception into a practical application.
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of mental processes with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitation of receiving a first clock signal from an oscillator of the memory device, the first 3clock signal having a first frequency is insignificant extra solution activity because it amounts to the selection of particular data for performing the abstract idea, and amounts to mere necessary data gathering, and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 4 is not patent eligible. 
Regarding claim 5: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Claim 4 recites the additional abstract idea of “converting the quantity of cycles into a duration measured in a time unit”, which recites a mathematical calculation or relationship (i.e. number of cycles * time/cycles = time) in the form of a unit conversion, and therefore recites an abstract idea. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim clarifies the additional element from claim 1 by reciting, “wherein storing the indication of the duration of operating the memory device comprises storing the indication having the time unit”. However, this limitation continues to recite insignificant extra-solution activity as it amount to necessary data gathering and outputting for performing the judicial exception (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). [MPEP 2106.05(g)]. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for claim 4, the claim considered as a whole does not amount to significantly more than the abstract idea. Furthermore, the additional limitation of storing the indication of the duration having the unit time amounts to storing and sending data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 5 is not patent eligible. 
Regarding claim 6-8 and 11-12: 
Claims 6-8 and 11-12 only recite limitations that modify the abstract idea identified as a mental process in claim 1 (in a way that the mental process is still able to be performed mentally). Accordingly, claims 6-8 and 11-12 are not patent eligible for reasons analogous to claim 1. 
Regarding claims 9-10: 
Claims 9-10 only modifies the “initializing” additional limitation from claim 1 in a way that the additional limitation still recites mere instructions to apply the abstract idea using generic computer components. Accordingly, claims 9-10 are not patent eligible for reasons analogous to claim 1.  
Regarding claim 13: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Claim 13 recites the additional abstract idea of “determining one or more conditions indicative of an exploit of the memory device”, which recites a mental process as based on one’s judgement, one could determine conditions that are indicative of an exploit of a memory device (for example, determining a memory device is being operated abnormally as a condition indicative of an exploit). "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites an additional element of, “storing... an exploit indicator associated with the indication of the duration of operating the memory device”. However, this limitation recites insignificant extra-solution activity as it amount to necessary data gathering and outputting for performing the judicial exception (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). [MPEP 2106.05(g)]. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for claim 1, the claim considered as a whole does not amount to significantly more than the abstract idea. Furthermore, the additional limitation of storing... an exploit indicator associated with the indication of the duration of operating the memory device is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 13 is not patent eligible. 
Regarding claim 14: 
Claim 14 only recites an additional limitation of “storing in the non-volatile storage component of the memory device and 3based at least in part on the initializing operation of the memory device, an indication of a 4quantity of initializing operations of the memory device”, which is analyzed similarly to the additional limitation of “storing...” from claim 1. Accordingly, claim 14 is not patent eligible for reasons analogous to those indicated for claim 1. 
Regarding claim 15: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
Claim 15 recites the additional limitations of “receiving, based at least in part on the initializing operation of the memory 3device, an indication of a date of operating the memory device” and “storing, based at least in part on receiving the indication of the date of 5operating the memory device, a date associated with the indication of the duration of 6operating the memory device”. However, these claim limitations only recite necessary data gathering and outputting analogous to other data gathering and outputting held to be mere data gathering by the courts [see MPEP 2106.05(g)] (Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. The additional limitations of “receiving, based at least in part on the initializing operation of the memory 3device, an indication of a date of operating the memory device” and “storing, based at least in part on receiving the indication of the date of 5operating the memory device, a date associated with the indication of the duration of 6operating the memory device” are insignificant extra solution activity because they amounts mere data gathering and outputting, and are recited at a high level of generality and are therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 15 is not patent eligible. 
Regarding claim 16: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of “performing an operation based at least in part on receiving the indication of the duration that the memory device has been operated”. The broadest reasonable interpretation of the limitation in light of the specification includes the mental process of making a mental determination that the indication was received (i.e. or else the performing the operation could not be “based at least in part on receiving the indication of the duration that the memory device has been operated”). Accordingly, the limitation recites an abstract idea as “mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]. 
The claim recites the additional elements of, “initializing, by a host device, operation of a memory device”, that the indication of the duration of operating the memory device is “received from the memory device”, and “performing the operation”. However, these elements are recited at a high level of generality (i.e. initializing a memory device, a memory device transmitting data, and performing an operation) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)] as the memory device and host are recited at a high level of generality to perform generic computer functions of initializing and sending/receiving data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, “performing the operation based at least in part on....” recites the mere idea of a solution or outcome and fails to recite details of how the solution to a problem is accomplished and therefore recites the abstract idea with the addition of the words “apply it” and is also mere instructions to apply the abstract idea [MPEP §2106.05(F)]. Accordingly, the limitation does not integrate the judicial exception into a practical application.  
The claim recites the additional element of “receiving, ...based at least in part on the initializing, an indication of a duration that the memory device has been operated”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering for performing the judicial exception (Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)) [see MPEP 2106.05(g)] and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitation of receiving, ...based at least in part on the initializing, an indication of a duration that the memory device has been operated is insignificant extra solution activity because it amounts to transmitting and receiving data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known, such as (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 16 is not patent eligible. 
Regarding claim 17: 
Claim 17 only modifies the type of data received as part of the additional element identified in claim 16 of “receiving data”. Accordingly, this limitation fails to make claim 17 patent eligible for analogous reasons to claim 16 and additionally, the limitation may also be considered insignificant extra solution activity in that it selects a particular source or type of data to be manipulated. 
Regarding claim 18: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 16.
The claim recites the additional element of, “transmitting an indication of the status of the memory device based at least in part on the indication of the duration that the memory device has been operated”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and outputting for performing the judicial exception (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)) [see MPEP 2106.05(g)] and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis performed for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. The additional limitation of transmitting an indication of the status of the memory device based at least in part on the indication of the duration that the memory device has been operated is insignificant extra solution activity because it amounts to transmitting and receiving data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known, such as (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 18 is not patent eligible. 
Regarding claim 19: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 16.
The claim recites the additional element of, “changing a parameter for operating the memory device based at least in part on the indication of the duration that the memory device has been operated”. However, this limitation recites the mere idea of a solution or outcome and fails to recite details of how the solution to a problem is accomplished. Accordingly, the limitation is equivalent to reciting the abstract idea with the words “apply it” and does not integrate the judicial exception into a practical application as the claims are “so result focused, so functional, as to effectively cover any solution to an identified problem” (Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44) and do not recite a particular mechanism for accomplishing the desired result [MPEP §2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis performed for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. The additional limitation of “changing a parameter...” only functions to add the words “apply it” to the judicial exception and cannot be considered to provide significantly more as they only recite the idea of a solution or outcome while failing to provide the details of how the solution to a problem is accomplished. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 19 is not patent eligible. 
Regarding claim 20: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of “determine an indication of a duration of operating the array of memory cells”. The broadest reasonable interpretation of the limitation in light of the specification includes counting [0038] or a mental judgement as to the duration of operating the memory cells (i.e. knowing a memory device was put in service on a Monday and it is now a Friday and determining the memory device has been operational for 5 days)) (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]. As both of these methods of determining a duration may be performed mentally, the claim recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements of, “an array of memory cells coupled to an interface with a processor or a system-on-a-chip (SoC) and configured to operate in response to commands from the processor or the SoC”, “logic” to perform the determining, and “a non-volatile storage component... coupled to the logic and configured to store the indication of the duration of operating the array of memory cells”. However, these elements are recited at a high level of generality (i.e. memory cells interfaced with a process and for storing data in response to commands from a processor, which only invoke generic computer functions of issuing commands, performing operations, and storing data, such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim also recites the additional element of “store the indication of the duration of operating the array of memory cells”. However, this additional limitation is insignificant extra solution activity as it amounts to mere necessary data gathering and output for performing the abstract idea and is analogous to similar insignificant extra solution activity found by the courts (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). [MPEP 2106.05(g)]. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application.
The claim also recites the additional element of the logic, array of memory cells, and the non-volatile storage component being “attached to a same substrate”. However, these limitations only amount to limiting the field of use or technological environment by specifying that all of the generic computer components are attached to a same substrate, which limits the technological environment or field of use to memory devices that are in the form factor of a single circuit board, such as a DIMM module, as described by the specification in [0039]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitations indicating the restriction to the field of use or technological environment of single circuit-board memory modules, such as a DIMM module, cannot provide significantly more [see MPEP §2106.05(h)]. Finally, the additional limitation of  “store the indication of the duration of operating the array of memory cells” is a function of storing recited at a high level of generality and is therefore well-understood, routine and conventional activity, which cannot provide significantly more than the abstract idea itself. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 20 is not patent eligible.
Regarding claim 21: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 20. Claim 21 also recites the additional abstract ideas of “generate a clock signal based at least in part on the first clock signal, the second clock signal having a frequency that is lower than the first frequency” (i.e. a mental step analogous to the way a musician may determine the timing to play half notes (i.e. twice the duration of quarter notes (i.e. lower frequency)) in response to a metronome (i.e. first clock signal) counting out 4/4 time (where 4/4 time demarcates quarter notes)) and “counting a quantity of cycles of the second clock signal” (i.e. counting the number of times a clock audibly ticks may be performed mentally). Claim 21 also modifies the abstract idea from claim 20 by reciting, “wherein determining the duration of operating the array of memory cells is based at least in part on the quantity of cycles of the second clock signal”, which may still be performed mentally (i.e. “determining the duration of operating the array of memory cells is the quantity of cycles of the second clock signal” is a step that may be performed mentally (i.e. determining the duration of operating the memory device is 5 clock cycles if information indicates there are five cycles of the second clock signal). Furthermore, (“mental processes include observations, evaluations, judgments, and opinions”) [MPEP 2106.04(a)(2)(III) ¶2]. The addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “receive a first clock signal from an oscillator of the memory device, the first clock signal having a first frequency”, which only amounts to insignificant extra-solution activity in the form of selecting a particular source or type of data to be manipulated (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)) or mere data gathering necessary for performing the abstract idea (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754) [MPEP §2106.05(g)]. Alternatively or additionally, the limitation is mere instructions to apply the judicial exception with a computer as the claim invokes computers or other machinery (i.e. an oscillator) merely as a tool to perform an existing process (i.e. count/signal/demarcate time) and uses these elements in their ordinary capacity (i.e. to generate a clock signal at a frequency). Furthermore, the oscillator is recited at a high level of generality and the claim lacks details for how to carry out the abstract idea (other than reciting the abstract idea itself and the idea of obtaining a clock signal from an oscillator). Finally, the claim recites the additional element that “logic is configured to” perform the limitations, which also only recites mere instructions to apply the judicial exception with a computer as the logic is recited at a high level of generality merely as a tool for performing the abstract idea. Accordingly, the limitation does not integrate the judicial exception into a practical application.
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of mental processes with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitation of receiving a first clock signal from an oscillator of the memory device, the first 3clock signal having a first frequency is insignificant extra solution activity because it amounts to the selection of particular data for performing the abstract idea, and amounts to mere necessary data gathering, and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)). See MPEP § 2106.05(d)(II). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 21 is not patent eligible. 
Regarding claim 22-25: 
Claims 22-25 only recite limitations that modify the abstract idea from claim 20. Furthermore, the modifications do not prevent the abstract idea from being performed mentally. Accordingly, claims 22-25 is rejected according to a similar analysis to that performed for claim 20.  
Regarding claim 26: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 20. Claim 26 recites the additional abstract idea of “determine conditions indicative of an exploit of the apparatus”, which recites a mental process as based on one’s judgement, one could determine conditions that are indicative of an exploit of an apparatus (for example, determining a memory device is being operated abnormally as conditions indicative of an exploit). "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites an additional element of, “store, based at least in part on the logic determining the conditions indicative of the exploit, an exploit indicator associated with the indication of the duration of operating the array of memory cells”. However, this limitation recites insignificant extra-solution activity as it amount to necessary data gathering and outputting for performing the judicial exception (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). [MPEP 2106.05(g)]. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93) and therefore only amounts to mere data gathering and does not integrate the judicial exception into a practical application. 
The claim also recites the additional elements of the logic being configured to perform the abstract idea and the non-volatile storage component being used to store the exploit indicator. However, these limitations are mere instructions to apply the judicial exception with a computer as the claim invokes generic computer components (i.e. logic and non-volatile storage) for performing generic computer functions (i.e. storing data) or the abstract idea itself such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for claim 20, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitation of store, based at least in part on the logic determining the conditions indicative of the exploit, an exploit indicator associated with the indication of the duration of operating the array of memory cells is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 26 is not patent eligible. 
Regarding claim 27: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 20.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “the array of memory cells comprises an array of volatile memory cells, wherein the non-volatile storage component is separate from the array of volatile memory cells, and wherein the array of memory cells comprises the non-volatile storage component”. However, this limitation only functions to limit the field of use or technological environment by specifying that the memory cells include volatile memory cells (in additional to the previously recited non-volatile memory cells), which limits the technological environment or field of use to memory devices that are in the form factor of a single circuit board and contain volatile memory cells, such as a DRAM DIMM module, or other single circuit board memories that include volatile memory such as SRAM, as described by the specification in [0004] [0039]. Alternatively, or additionally, this limitation functions as mere instructions to apply the abstract idea using generic computer components (i.e. memory arrays with volatile and non-volatile storage components), which are only used in their ordinary capacity (i.e. for storing data), such that the limitation amounts to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis of the claim and the reasons indicated for claim 20, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” with generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitations indicating the restriction to the field of use or technological environment of single circuit-board memory modules with volatile memory, such as a DRAM DIMM module, cannot provide significantly more [see MPEP §2106.05(h)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 27 is not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2020/0065528 A1 (Ogawa).
Regarding claim 1: 
Ogawa discloses, a method, comprising: 2initializing operation of a memory device (by disclosing that a memory device is powered on (state (1)) or woken from a low power state (state 6)) [Fig. 4]). 3determining, at the memory device and based at least in part on the initializing 4operation of the memory device, a duration of operating the memory device (by disclosing the power-on time information (PI), which is updated (S109) (S411) after powering on or waking from a low-power state [0058] [Fig. 5] [Fig. 3] and is not updated when the memory device is in the low power or off state [0083-0084]); 5storing, in a non-volatile storage component of the memory device, an 6indication of the duration of operating the memory device (by disclosing that the power on time information is stored in the ROM 326 and flash memory (34) when the device is powered off so that the counter may continue counting from the same time when power is restored. Additionally, the power on time information is stored in the RAM (33) while power is turned on to the storage device [0059]. The power on time information is also stored to the SSD as part of the SMART information in a log page [0060]); and 7signaling, to a host device coupled with the memory device, a status of the 8memory device based at least in part on storing the indication (by disclosing that the power-on time information is sent to the host in response to a get log page command (based on the stored indication) as part of the SMART information that is stored as part of the NVMe standard [0060]).
Regarding claim 3:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein signaling the status of the memory 2device comprises: 3signaling the indication of the duration of operating the memory device (by disclosing that the host may acquire the power-on time information as part of the SMART information of the drive in the item represented by “Power On Hours” [0060]). 
Regarding claim 6:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein determining the duration of operating 2the memory device comprises: 3determining a total duration of operating the memory device, since a first 4initializing operation of the memory device, associated with a plurality of initializing 5operations (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on (i.e. is operating) from product shipment (since a first initialization of the memory device) to the present [0058] [Fig. 5]).
Regarding claim 7:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein determining the duration of operating 2the memory device comprises: 3determining a duration that power is provided to the memory device  (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on from product shipment (since a first initialization of the memory device) to the present [0058] [Fig. 5]).
Regarding claim 8:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein determining the duration of operating 2the memory device comprises: 3determining a duration associated with accessing a memory array of the 4memory device (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on from product shipment (since a first initialization of the memory device) to the present [0058] [Fig. 5]. Furthermore, when the device enters a low-power state (i.e. when it is not accessed), the counting of the duration is stopped (S102) only when all of the host commands have completed, accordingly, the power-on time information is only counted when the device is in the power-on state and ready for access (i.e. flash memory (34) (i.e. memory array)) by the host device (i.e. associated with accessing a memory array of the memory device) [0084]). 
Regarding claim 9:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein the initializing comprises powering on the memory device (by disclosing that the power-on time information counter begins counting (S109) after power is supplied (S107) to the storage device [0058] [0071-0072] [0080] [Fig. 5]). 
Regarding claim 10:
The method of claim 1 is anticipated by Ogawa. 
Ogawa further discloses, wherein the initializing comprises exiting an idle mode of the memory device (by teaching that the power-on time information counter begins counting (S019) after power is supplied (S107) to wake the storage device from a low-power mode (S101) in which it does not service commands because much of its circuitry is turned off (S105) (i.e. an idle mode) [Fig. 5] [0080] [0082-0085]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2020/0065528 A1 (Ogawa) in view of US Patent Application Pub. No. US 2019/0227725 A1 (Afriat).
Regarding claim 2:
The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Afriat teaches, determining that the duration of operating the memory device satisfies a 3threshold, wherein signaling the status of the memory device comprises signaling an 4indication that the duration of operating the memory device satisfies the threshold (by teaching that a storage device may be rated to last a certain number of hours or to write a certain amount of host write data. In the case that the hours have exceeded manufacturer limits, the device may notify the host that the device has exceeded a useful life and should be replaced to prevent data loss, in this way a warning may be generated to a user or system manager [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information sent to the host in response to a request for SMART information disclosed by Ogawa to include additionally being sent to the host with a warning when the number of hours of operation have exceeded a manufacturer limit as taught by Afriat.
One of ordinary skill in the art would have been motivated to make this modification because when a warning is sent to a user or system manager, the drive may be replaced to prevent data loss, as taught by Afriat in [0034]. 
Regarding claim 16: 
Ogawa discloses, a method, comprising: 2initializing, by a host device, operation of a memory device (by disclosing a host powering on (state 2) a storage device, and waking a storage device from a low power state (state 6); 3receiving, from the memory device and based at least in part on the 4initializing, an indication of a duration that the memory device has been operated (by disclosing that power-on time information is kept by a counter that counts the amount of time that the storage device is in the power-on state [Fig. 3]. The power on time information is incremented in response to the storage device being powered on or woken up (S107) [0058-0059] [Fig. 5]. This power on time information is stored in RAM (33) while the power is on, and is preserved in ROM (326) or flash (34) when the power is turned off [0059]. Furthermore, the information may be sent to the host as part of the SMART management information in response to a get log page command, where the “Power on Hours” are sent to the host (i.e. received by the host) [0060]);
Ogawa does not explicitly disclose, but Afriat teaches, and 5performing an operation based at least in part on receiving the indication of 6the duration that the memory device has been operated (by teaching that a storage device may be rated to last a certain number of hours or to write a certain amount of host write data. In the case that the hours have exceeded manufacturer limits, the device may notify the host that the device has exceeded a useful life and should be replaced to prevent data loss, in this way a warning may be generated to a user or system manager (i.e. performing an operation based at least in part on receiving the indication of the duration that the memory device has been operated) [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information sent to the host in response to a request for SMART information disclosed by Ogawa to include additionally being sent to the host when the number of hours of operation have exceeded a manufacturer limit so that a warning may be sent to a user or system manager (i.e. performing an operation) as taught by Afriat.
One of ordinary skill in the art would have been motivated to make this modification because when a warning is sent to a user or system manager, the drive may be replaced to prevent data loss, as taught by Afriat in [0034]. 
Regarding claim 17: 
The method of claim 16 is made obvious by Ogawa in view of Afriat. 
Ogawa does not explicitly disclose, but Afriat teaches, wherein receiving the indication of the 2duration that the memory device has been operated comprises: 3receiving an indication that the duration that the memory device has been 4operated satisfies a threshold (by teaching that a storage device may be rated to last a certain number of hours or to write a certain amount of host write data. In the case that the hours have exceeded manufacturer limits, the device may notify the host that the device has exceeded a useful life and should be replaced to prevent data loss, in this way a warning may be generated to a user or system manager [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information sent to the host in response to a request for SMART information disclosed by Ogawa to include additionally being sent to the host with a warning when the number of hours of operation have exceeded a manufacturer limit as taught by Afriat.
One of ordinary skill in the art would have been motivated to make this modification because when a warning is sent to a user or system manager, the drive may be replaced to prevent data loss, as taught by Afriat in [0034]. 
Regarding claim 18: 
The method of claim 16 is made obvious by Ogawa in view of Afriat. 
Ogawa does not explicitly disclose, but Afriat teaches, wherein performing the operation comprises: 2transmitting an indication of a status of the memory device based at least in 3part on the indication of the duration that the memory device has been operated (by teaching that a storage device may be rated to last a certain number of hours or to write a certain amount of host write data. In the case that the hours have exceeded manufacturer limits, the device may notify the host that the device has exceeded a useful life and should be replaced to prevent data loss, in this way a warning may be generated to a user or system manager indicating that the drive has exceeded the useful life and should be replaced to prevent data loss  (i.e. transmitting an indication of a status) [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information sent to the host in response to a request for SMART information disclosed by Ogawa to include additionally being sent to the host when the number of hours of operation have exceeded a manufacturer limit so that a warning may be sent to a user or system manager indicating that the drive has exceeded the useful life and should be replaced to prevent data loss as taught by Afriat.
One of ordinary skill in the art would have been motivated to make this modification because when a warning is sent to a user or system manager, the drive may be replaced to prevent data loss, as taught by Afriat in [0034]. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of US Patent Application Pub. No. US 2014/0173268 A1 (Hashimoto) in further view of US Patent No. US 5,943,297 (Baker).
Regarding claim 4:
The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Hashimoto teaches, further comprising: receiving a first clock signal from the memory device, the first clock signal having a first frequency; and counting a quantity of cycles of the clock signal, wherein determining the duration of operating the memory device is based at least in part on the quantity of cycles of the clock signal (by teaching that the operating time of an SSD may be determined by counting clocks (i.e. having a first frequency) received from a clock circuit inside the SSD controller that increments when the SSD is powered on, to count an elapsed time [0243]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information determined by a counter as disclosed by Ogawa to include counting the clock cycles of a clock circuit in the SSD controller taught by Hashimoto as it would have only required combining prior art elements according to known methods to yield predictable results. Ogawa teaches using a counter to determine power-on time information, but does not disclose what the counter is counting. Hashimoto teaches that the counter may count a clock of a clock circuit of the SSD controller in order to determine an elapsed time that the SSD is powered on. Accordingly, one of ordinary skill in the art would have been able to combine the counter for counting a power-on time information of a memory device as taught by Ogawa by counting the clock generated by a clock circuit as taught by Hashimoto in order to determine an elapsed time that the SSD has been powered on. The result would have been predictable to one of ordinary skill in the art in that the counter would count the clock cycles of the clock generated by the clock circuit. 
Ogawa in view of Hashimoto does not explicitly disclose, but Baker teaches, receiving a first clock signal from an oscillator of the memory device, the first clock signal having a first frequency; generating a second clock signal based at least in part on the first clock signal, the second clock signal having a second frequency that is lower than the first frequency; and counting a quantity of cycles of the second clock signal, wherein determining a duration is based at least in part on the quantity of cycles of the second clock signal (by teaching a clock crystal (206) (i.e. oscillator), which generates a clock signal at a first frequency (218) [Col 3: lines 33-37], which is input to a frequency divider to generate a 1Hz signal (i.e. a second clock having a second frequency that is lower than the first frequency). The 1 Hz signal is fed to a 32 bit counter to count the number of clock cycles elapsed since a starting period of time [Col 3: lines 12-21] [Col 3: lines 43-51]. Based on the frequency division, other resolutions of time may be kept track of [Col 3: lines 15-25]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clock circuit taught by Ogawa in view of Hashimoto to include the oscillator (i.e. an oscillator of the memory device) and frequency divider to generate a clock signal to increment a counter (such as the counter of Ogawa in view of Hashimoto) as taught by Baker as it would have only required combining prior art elements according to known methods to yield predictable results. Ogawa in view of Hashimoto teaches counting a clock from a clock circuit but does not explicitly disclose a mechanism for the clock circuit to generate a clock signal. However, Baker teaches a clock circuit for generating a clock signal that can be used to increment a counter at a desired frequency. One of ordinary skill in the art could have implemented the clock circuit with the oscillator and frequency divider of Baker as the clock circuit used to generate the clock signal to be counted as taught by Ogawa in view of Hashimoto and obtained the predictable result that the counter could be incremented at the resolution set by the oscillator and frequency divider as taught by Ogawa. 
Regarding claim 5:
The method of claim 4 is made obvious by Ogawa in view of Hashimoto in further view of Baker. 
Ogawa further discloses, further comprising: 2converting the quantity of cycles into a duration measured in a time unit, 3wherein storing the indication of the duration of operating the memory device comprises storing the indication having the time unit (by disclosing that the power-on time information is a value of a counter indicating the elapse of a unit time, such as every 1 millisecond (i.e. a count of milliseconds elapsed) [0058]. The power-on time information may be stored in the SSD as part of the SMART management information that indicates the Power On Hours of the SSD (i.e. the milliseconds are converted into a number of hours the SSD has been powered on, which is stored in the log page (i.e. storing the indicating having the time unit) [0060]. Additionally, storing the power-on time information in the ROM (326), the flash (34) or the RAM (33) is stored as a count of the unit time (i.e. 1 millisecond) and is therefore a quantity of cycles having that represents a measurement having a time unit, which is stored in the memory device [0058-0059]). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Hashimoto.
Regarding claim 11: 
 The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Hashimoto teaches, wherein determining the duration of operating 2the memory device comprises: 3determining a duration for which an operating parameter of the memory 4device satisfies a threshold (by teaching that the storage device may store statistical information X14 and X15, which stores the cumulative time during which the temperature of the storage device is above (X14) or below (X15) a highest or lowest recommended operating temperature respectively [0244-0245]. This information may be read by the control tool (200) of a host (3) as part of a SMART read data command [0185]. This information is stored as statistical information (65) in the management information [Fig. 23] of the solid state drive, related to the reliability of the drive [0221] [0229]. This information may be used to determine whether or not to load an emergency OS to prevent data loss by prohibiting writes to the solid-state drive [0141] [0185]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SMART management information read by a log page read command disclosed by Ogawa to include the statistical information including the duration during which a temperature of the storage device is over or under a recommended operating temperature as taught by Hashimoto so that a host may check the information and decide whether or not to load an emergency OS as taught by Hashimoto. 
One of ordinary skill in the art would have been motivated to make this modification because the duration a storage device is over or under a recommended temperature makes the device less reliable, and plays into a decision to load an emergency OS that prevents writes to the SSD to prevent data loss, as taught by Hashimoto in [0141] [0185]. 
Regarding claim 12: 
The method of claim 11 is made obvious by Ogawa in view of Hashimoto. 
Ogawa does not explicitly disclose, but Hashimoto teaches, wherein the operating parameter comprises an 2operating temperature of the memory device, an operating voltage of the memory device, or a 3rate of accessing the memory device (by teaching that the storage device may store statistical information X14 and X15, which stores the cumulative time during which the temperature of the storage device is above (X14) or below (X15) a highest or lowest recommended operating temperature respectively [0244-0245]. This information may be read by the control tool (200) of a host (3) as part of a SMART read data command [0185]. This information is stored as statistical information (65) in the management information [Fig. 23] of the solid state drive, related to the reliability of the drive [0221] [0229]. This information may be used to determine whether or not to load an emergency OS to prevent data loss by prohibiting writes to the solid-state drive [0141] [0185]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SMART management information read by a log page read command disclosed by Ogawa to include the statistical information including the duration during which a temperature of the storage device is over or under a recommended operating temperature as taught by Hashimoto so that a host may check the information and decide whether or not to load an emergency OS as taught by Hashimoto. 
One of ordinary skill in the art would have been motivated to make this modification because the duration a storage device is over or under a recommended temperature makes the device less reliable, and plays into a decision to load an emergency OS that prevents writes to the SSD to prevent data loss, as taught by Hashimoto in [0141] [0185]. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of US Patent Application Pub. No. US 2022/0058293 A1 (Troia) in further view of US Patent Application Pub. No. US 2013/0198574 A1 (Higley).
Regarding claim 13: 
The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Troia teaches, further comprising, determining one or more conditions indicative of an exploit of the memory 3device (by teaching storing power off (245) and power on (247) counters in a memory array. It may then be determined if a power on counter (247) and a power off counter (245) are equal at a power up of the storage device [0049]. If the counters are not equal, then it indicates the data of the memory array (201) is corrupted [0052] (which may be due to a hacker (i.e. one or more conditions indicative of an exploit) [0059]. The power on and power off counters can be stored in a hidden area of memory that is inaccessible to the host [0050]); and 4storing, based at least in part on determining the one or more conditions 5indicative of the exploit, an exploit indicator (by disclosing that an error flag (249) can be stored in the memory array (201) when it is determined that the power-on and power-off counters are unequal [0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device disclosed by Ogawa to include storing the power on and power off counters and comparing them at bootup to determine if the memory array is corrupted as taught by Troia.  
One of ordinary skill in the art would have been motivated to make this modification because comparing the power on and power off counters at startup may be used to determine if memory in the array is corrupted, and may be able to recover the corrupted data as a result, as taught by Troia in [0052]. 
Ogawa in view of Troia do not explicitly disclose, but Higley teaches that the error flag should be associated with the indication of the duration of operating the memory device (by teaching that diagnostic data related to an event, such as a timestamp and storage device environmental conditions, should be stored along with data relating to a failure event to aid with failure, warranty, integrator, and troubleshooting analysis [Abstract]. For example, at (402), an event is detected (i.e. such as the power on counter not being equal to the power off counter and indicative of corrupted data as taught by Troia), then environmental conditions and event based diagnostic data are collected, and an event entry is logged, which includes a timestamp (the amount of time since boot of the event occurrence) of the event’s occurrence [0050-0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error flag disclosed by Troia to include being stored with environmental condition data and event-based diagnostic data, such as a timestamp (i.e. power-on hours of the drive at the time of the event (i.e. the amount of time since boot)) of the event (i.e. associated with the indication of the duration of operating the memory device) as taught by Higley. 
One of ordinary skill in the art would have been motivated to make this modification because the diagnostics log may be used for failure analysis, warranty analysis, troubleshooting analysis, or other form of analysis that makes it more effective and efficient by focusing the analysis to a specific point in time that a particular failure occurred, as taught by Higley in [0048]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Higley.
Regarding claim 14: 
The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Higley teaches, further comprising: 2storing, in the non-volatile storage component of the memory device and 3based at least in part on the initializing operation of the memory device, an indication of a 4quantity of initializing operations of the memory device (by teaching storing power off (245) and power on (247) counters in a memory array [0049]. It may then be determined if a power on counter (247) (i.e. based at least in part on the initializing operation of the memory device) and a power off counter (245) are equal at a power up of the storage device. If the counters are not equal, then it indicates the data of the memory array (201) is corrupted [0052] (which may be due to a hacker (i.e. one or more conditions indicative of an exploit) [0059]. The power on and power off counters can be stored in a hidden area of memory that is inaccessible to the host [0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device disclosed by Ogawa to include storing the power on and power off counters and comparing them at bootup as taught by Troia. 
One of ordinary skill in the art would have been motivated to make this modification because comparing the power on and power off counters at startup may be used to determine if memory in the array is corrupted, and may be able to recover the corrupted data as a result, as taught by Troia in [0052]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of US Patent Application Pub. No. US 2014/0040701 A1 (Igari).
Regarding claim 15: 
The method of claim 1 is anticipated by Ogawa. 
Ogawa does not explicitly disclose, but Igari teaches, further comprising: 2receiving, based at least in part on the initializing operation of the memory 3device, an indication of a date of operating the memory device (by disclosing that at the time of activation, the host system gives activation date/time information representing the activation date/time of the system to the SSD (10) (i.e. based at least in part on the initializing operation of the memory device); and 4storing, based at least in part on receiving the indication of the date of 5operating the memory device, a date associated with the indication of the duration of 6operating the memory device (by disclosing that the SSD timer (204) keeps track of the time that the SSD has been operating [0047]. In this way, at shutdown, the time that the SSD has been operating may be added to the time received from the host to obtain a shutdown date/time, which is stored in the EEPROM (202) (i.e. storing, based at least in part on receiving the indication of the date of operating the memory device, a date associated with the indication of the duration of operating the memory device). With the shutdown date/time, the next time the device is powered on, the time setting module (303) may calculate a non-energization time. This may be used to perform rewrite processing for blocks where the corrected time exceeds the time to perform rewrite processing [0086]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host disclosed by Ogawa to include sending the current date/time and have the SSD calculate and store a power shutdown date/time for use in determining blocks for rewrite processing as taught by Igari. 
One of ordinary skill in the art would have been motivated to make this modification because rewriting the data in blocks selected based on a rewrite period and a non-energized time period may allow blocks to be rewritten that have bit error rate which falls below a target bit error rate, and the errors may be corrected, as taught by Igari in [0055] [0081-0083]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Afriat in further view of Hashimoto.
Regarding claim 19: 
The method of claim 16 is made obvious by Ogawa in view of Afriat. 
Ogawa in view of Afriat does not explicitly disclose, but Hashimoto teaches, wherein performing the operation comprises: 2changing a parameter for operating the memory device based at least in part 3on the indication of the duration that the memory device has been operated (by teaching that the storage device may store statistical information X13, which stores the total operating time of the SSD [0230]. This information may be read by the control tool (200) of a host (3) as part of a SMART read data command [0185]. This information is stored as statistical information (65) in the management information [Fig. 23] of the solid state drive, related to the reliability of the drive [0221] [0229]. The statistical information may be used by the control tool (200) of the host (3) to determine to load an emergency OS to prevent data loss by prohibiting writes to the solid-state drive [0141] [0185] when the statistical information indicates that the reliability of the SSD is low and should not be written to anymore [0186]. To cause the emergency OS to be loaded to prevent writes to the SSD, the host changes a pointer in the SSD (i.e. a parameter for operating the memory device based at least in part on the indication of the duration that the memory device has been operated [0186]) so that the next time the bootloader is read, it points to the emergency OS [0307]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SMART management information including the power-on time information disclosed by Ogawa to be used by a host to check if the reliability of the SSD is degraded and load an emergency OS based on storing a pointer to the emergency OS in the SSD as taught by Hashimoto so that further writes to the SSD are prevented. 
One of ordinary skill in the art would have been motivated to make this modification because the longer the total operating time of a device is, the less reliable the device is, and this should be used as a factor to decide to load an emergency OS, and change a pointer to an emergency OS in the SSD to prevent data loss by inhibiting future writes to the SSD, as taught by Hashimoto in [0141] [0185].
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of US Patent No. US 8,910,310 B2 (Chyan) in further view of the Wikipedia page titled MultiMediaCard as preserved by the Internet Archive on 07 June 2019 (MMC).
Regarding claim 20: 
Ogawa teaches, an apparatus, comprising:  2an array of memory cells couplable to an interface with a processor or system- 3on-a-chip (SoC) (by disclosing the flash memory (34) (i.e. an array of memory cells), which are coupled through a connector interface (31) to a processor system-on-a-chip (22) [Fig. 1] [0036-0037] [0041]) and configured to operate in response to commands from the processor or 4the SoC (the flash memory array responds to commands from the CPU SoC by reading data of the requested commands and programming write data of the requested commands [0034] [0082]); 5logic attached to the array of memory cells and configured 6to determine an indication of a duration of operating the array of memory cells (by disclosing the SoC controller (32), which keeps track of power-on time information [Fig. 2] [0058-0059]. The power-on time information is updated (S109) (S411) after powering on or waking from a low-power state [0058] [Fig. 5] [Fig. 3] and is not updated when the memory device is in the low power or off state [0083-0084]); and 7a non-volatile storage component, attached to a same substrate as the array of 8memory cells, coupled to the logic, and configured to store the indication of the duration of 9operating the array of memory cells (by disclosing that the power on time information is stored in the ROM 326 (part of controller (32)) and flash memory (34) (i.e. a non-volatile storage component attached to a same substrate as the array of memory cells (i.e. because it is in the array of memory cells)), which is coupled to the logic, so that when the device is powered off the counter may continue counting from the same time when power is restored. Additionally, the power on time information is stored in the RAM (33) while power is turned on to the storage device [0059]. The power on time information is also stored to the SSD as part of the SMART information in a log page [0060]). 
Ogawa does not explicitly disclose, but Chyan teaches that the logic is attached to a same substrate as the array of memory cells (by teaching that an eMMC chip (16) includes the controller (204) and the NAND flash (202), which are attached to a same substrate plate (12) (i.e. the eMMC substrate plate)) as part of forming an eMMC memory card package (18) [Col 1: lines 33-50]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid state drive disclosed by Ogawa to instead package the flash memory and controller (i.e. including the ROM as part of the controller as taught by Ogawa) on a same chip attached to an eMMC substrate to form an eMMC package as taught by Chyan.  
One of ordinary skill in the art would have been motivated to make this modification because eMMC is widely used in portable devices, and provides a low-cost flash memory system with built-in controller than can reside in a phone or low-cost PC and appear to the host as a bootable device, in lieu of a more expensive form of storage, such as a traditional SSD, as taught by MMC in [pg. 1: ¶4]. 
Regarding claim 22: 
The apparatus of claim 20 is made obvious by Ogawa in view of Chyan as motivated by MMC (Ogawa-Chyan-MMC). 
Ogawa further discloses, wherein to determine the indication of the 2duration of operating the array of memory cells, the logic is configured to: 3determine a total duration of operating the array of memory cells, since a first 4initializing operation of the apparatus, associated with a plurality of initializing operations (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on (i.e. is operating the array of memory cells) from product shipment (since a first initialization of the memory device) to the present [0058] [Fig. 5]).
Regarding claim 23: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC. 
Ogawa further discloses, wherein, to determine the indication of the 2duration of operating the array of memory cells, the logic is configured to: determine a duration power is provided to the apparatus (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on (i.e. power is provided to the apparatus) from product shipment to the present [0058] [Fig. 5]).
Regarding claim 24: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC. 
Ogawa further discloses, wherein, to determine the indication of the 2duration of operating the array of memory cells, the logic is configured to: 3determine a duration associated with accessing the array of memory cells (by disclosing that the power-on time information represents the cumulative time (i.e. total duration) value during which the power of the storage device has been turned on from product shipment (since a first initialization of the memory device) to the present [0058] [Fig. 5]. Furthermore, when the device enters a low-power state (i.e. when it is not accessed), the counting of the duration is stopped (S102) only when all of the host commands have completed, accordingly, the power-on time information is only counted when the device is in the power-on state and ready for access (i.e. flash memory (34) (i.e. memory array)) by the host device (i.e. associated with accessing the memory cells) [0084]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa-Chyan-MMC in further view of Hashimoto in further view of Baker. 
Regarding claim 21: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC.
Ogawa does not explicitly disclose, but Hashimoto teaches, wherein the logic is configured to: receive a first clock signal from the apparatus, the first clock signal having a first frequency; and count a quantity of cycles of the clock signal, wherein determining the duration of operating the array of memory cells based at least in part on the quantity of cycles of the clock signal (by teaching that the operating time of an SSD may be determined by counting clocks received from a clock circuit inside the SSD controller that increments when the SSD is powered on, to count an elapsed time [0243]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-on time information determined by a counter as disclosed by Ogawa to include counting the clock cycles of a clock circuit in the SSD controller taught by Hashimoto as it would have only required combining prior art elements according to known methods to yield predictable results. Ogawa teaches using a counter to determine power-on time information, but does not disclose what the counter is counting. Hashimoto teaches that the counter may count a clock of a clock circuit of the SSD controller in order to determine an elapsed time that the SSD is powered on. Accordingly, one of ordinary skill in the art would have been able to combine the counter for counting a power-on time information of a memory device as taught by Ogawa by counting the clock generated by a clock circuit as taught by Hashimoto in order to determine an elapsed time that the SSD has been powered on. The result would have been predictable to one of ordinary skill in the art in that the counter would count the clock cycles of the clock generated by the clock circuit. 
Ogawa in view of Hashimoto does not explicitly disclose, but Baker teaches, receive a first clock signal from an oscillator of the apparatus, the first clock signal having a first frequency; generate a second clock signal based at least in part on the first clock signal, the second clock signal having a second frequency that is lower than the first frequency; and count a quantity of cycles of the second clock signal, wherein determining a duration is based at least in part on the quantity of cycles of the second clock signal (by teaching a clock crystal (206) (i.e. oscillator), which generates a clock signal at a first frequency (218) [Col 3: lines 33-37], which is input to a frequency divider to generate a 1Hz signal (i.e. a second clock having a second frequency that is lower than the first frequency). The 1 Hz signal is fed to a 32 bit counter to count the number of clock cycles elapsed since a starting period of time [Col 3: lines 12-21] [Col 3: lines 43-51]. Based on the frequency division, other resolutions of time may be kept track of [Col 3: lines 15-25]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clock circuit taught by Ogawa in view of Hashimoto to include the oscillator (i.e. an oscillator of the apparatus) and frequency divider to generate a clock signal to increment a counter (such as the counter of Ogawa in view of Hashimoto) as taught by Baker as it would have only required combining prior art elements according to known methods to yield predictable results. Ogawa in view of Hashimoto teaches counting a clock from a clock circuit but does not explicitly disclose a mechanism for the clock circuit to generate a clock signal. However, Baker teaches a clock circuit for generating a clock signal that can be used to increment a counter at a desired frequency. One of ordinary skill in the art could have implemented the clock circuit with the oscillator and frequency divider of Baker as the clock circuit used to generate the clock signal to be counted as taught by Ogawa in view of Hashimoto and obtained the predictable result that the counter could be incremented at the resolution set by the oscillator and frequency divider as taught by Ogawa. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa-Chyan-MMC in further view of Hashimoto.
Regarding claim 25: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC. 
Ogawa does not explicitly disclose, but Hashimoto teaches, wherein, to determine the indication of the 2duration of operating the array of memory cells, the logic is configured to: 3determine a duration for which an operating parameter of the apparatus satisfies a threshold (by teaching that the storage device may store statistical information X14 and X15, which stores the cumulative time during which the temperature of the storage device is above (X14) or below (X15) a highest or lowest recommended operating temperature respectively [0244-0245]. This information may be read by the control tool (200) of a host (3) as part of a SMART read data command [0185]. This information is stored as statistical information (65) in the management information [Fig. 23] of the solid state drive, related to the reliability of the drive [0221] [0229]. This information may be used to determine whether or not to load an emergency OS to prevent data loss by prohibiting writes to the solid-state drive [0141] [0185]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SMART management information read by a log page read command disclosed by Ogawa to include the statistical information including the duration during which a temperature of the storage device is over or under a recommended operating temperature determined by the controller as taught by Hashimoto so that a host may check the information and decide whether or not to load an emergency OS as taught by Hashimoto. 
One of ordinary skill in the art would have been motivated to make this modification because the duration a storage device is over or under a recommended temperature makes the device less reliable, and plays into a decision to load an emergency OS that prevents writes to the SSD to prevent data loss, as taught by Hashimoto in [0141] [0185]. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa-Chyan-MMC in further view of Troia.
Regarding claim 26: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC.
Ogawa does not explicitly disclose, but Troia teaches, wherein: 2the logic is configured to determine conditions indicative of an exploit of the 3apparatus; and 4the non-volatile storage component is configured to store, based at least in part 5on the logic determining the conditions indicative of the exploit, an exploit indicator 6associated with the indication of the duration of operating the array of memory cells (by teaching storing power off (245) and power on (247) counters in a memory array. It may then be determined if a power on counter (247) and a power off counter (245) are equal at a power up of the storage device [0049]. If the counters are not equal, then it indicates the data of the memory array (201) is corrupted [0052] (which may be due to a hacker (i.e. one or more conditions indicative of an exploit) [0059]. The power on and power off counters can be stored in a hidden area of memory that is inaccessible to the host [0050]. An error flag (249) can be stored in the memory array (201) when it is determined that the power-on and power-off counters are unequal [0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device controller’s operation disclosed by Ogawa to include storing the power on and power off counters and comparing them at bootup to determine if the memory array is corrupted as taught by Troia. 
One of ordinary skill in the art would have been motivated to make this modification because comparing the power on and power off counters at startup may be used to determine if memory in the array is corrupted, and may be able to recover the corrupted data as a result, as taught by Troia in [0052]. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa-Chyan-MMC in further view of US Patent Application Pub. No. US 2022/0028829 A1 (Cheng).
Regarding claim 27: 
The apparatus of claim 20 is made obvious by Ogawa-Chyan-MMC.
Ogawa does not explicitly disclose, but Cheng teaches, wherein the array of memory cells 2comprises an array of volatile memory cells (by teaching that an eMMC system may include a hybrid controller (102) with heterogenous memories including DRAMS (104) and ANND memories (106) (i.e. the DRAM and the NAND together are considered the array of memory cells) [Fig. 1] [Fig. 2] [Fig. 4A] [Fig. 4B]), wherein the non-volatile storage component is 3separate from the array of volatile memory cells (Fig. 4A/Fig. 4B] [Fig. 1] [Fig. 2], and wherein the array of memory cells comprises the non-volatile storage component (by teaching that an eMMC system may include a hybrid controller (102) with heterogenous memories including DRAMS (104) and ANND memories (106) (i.e. the DRAM and the NAND together are considered the array of memory cells) [Fig. 1] [Fig. 2] [Fig. 4A] [Fig. 4B]. Furthermore, hybrid memory die may include both NAND memory cells and DRAM memory cells [0056]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eMMC chip with the NAND memory and controller as taught by Ogawa-Chyan-MMC to include the hybrid memory cell arrays with both DRAM and NAND memory and to modify the controller to be able to access both the NAND and DRAM as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because forming the heterogenous memory architecture on a same chip can achieve better data storage performance, such as faster data processing, transfer, and storage speed, higher efficiency, and higher data storage capacity. Furthermore, the heterogeneous memory architecture can utilize the advantages of both NAND memory, such as the large capacity, and DRAM memory, such as the fast access speed, which may help achieve a faster power on, as taught by Cheng in [0049]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139